On .Petition for Rehearing and Modification of Decision.
On this motion, attention is for the first time directed to the fact that the decree expressly continues the temporary injunction in force. Inasmuch as the permanent decree gives the complainant all of the in-junctive relief to which it is now entitled, the broader temporary injunction should not have been continued but dissolved.
The ambiguity which counsel find in the statement that the promotion contract operated to suspend the right of forfeiture for failure to earn the minimum royalty until the 2,000,000 devices should have been sold will be avoided, and .our views more clearly expressed, by substituting therefor fhe following:
“We are of tbe opinion that the promotion contract operated, either by implied agreement or by waiver, to modify the earlier contracts, so as to annul the right of forfeiture thereunder for failure to earn the minimum royalty in the year 1914, or in any succeeding year while the 2,000,000 devices remain unsold.”
In other words; the promotion contract did not merely suspend the right of forfeiture temporarily. So far as the claimed right is based on the failure to earn the minimum annual royalty during the year or years in question, it ended it. The court, therefore, properly enjoined Barnett permanently from in any manner treating appellee’s rights as terminated by or under the notices of December 31, 1914.
The only danger, other than that resulting from the license to P. & M. Compány, alleged in the bill as threatening complainant’s right, is that arising out of the claimed forfeiture of the license under the December 31, 1914, notices, in which the sole ground of forfeiture asserted is the failure to earn the minimum royalty in the year 1914. There -is no charge that the defendants claim any other breach or default by complainant and no such possible claim is involved in this litigation. Defendants, therefore, should not be debarred by the decree from hereafter making such a claim if they should deem it to be well founded. The decree, in addition to annulling the P. & M. Company license, should be limited to restraining the defendants from giving effect to these notices.
*941That portion of paragraph numbered “3” of the decree which, after enjoining the defendants from treating complainant’s license as terminated by the December 31, 1914, notices, adds, “or in any manner cancel ed or terminated for any default or claimed default upon the pari of said complainant which' has heretofore occurred,” should be stricken out.
The opinion heretofore hied will be amended as indicated. The decree of the District Court will be modified, by substituting the word “dissolved” for the word “continued” iti reference to the preliminary in] une iions, and by striking out that part, of paragraph numbered “3” hereinabove quoted.
The petition for rehearing is overruled, and the decree, as modified, is affirmed.